DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on February 19, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,173,072 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Newly submitted claims 17-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 17-21 are drawn to a method that was not previously claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 24, 25 and 27 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rounbehler et al. (US 2006/0048779 A1).
	Regarding claims 24, 25 and 27, Rounbehler et al. discloses a system, comprising: a diffusion cell (permeation cell) configured to diffuse gaseous nitrogen dioxide into an airflow; and a receptacle fluidically coupled to the diffusion cell (permeation cell), the receptacle including a surface-active material wetted with an aqueous solution of an antioxidant configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraphs 0005-0009); wherein the antioxidant includes ascorbic acid (see paragraph 0006); and wherein the cartridge includes activated alumina (see paragraph 0029).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rounbehler et al. (US 2006/0048779 A1).
Regarding claim 28, Rounbehler et al. discloses a sample valve coupled to the cartridge and configured to provide samples of the air flow; and a sensor fluidically coupled to the sample valve, the sensor configured to detect nitrogen dioxide present in the samples of the air flow (see figure 6 and paragraphs 0047-0050); however, the system comprises a tank (620) and a controller 622) and not the diffusion cell and receptacle of claim 24.
	The combination of the prior art elements of a diffusion cell configured to diffuse gaseous nitrogen dioxide into an airflow; and a receptacle fluidically coupled to the diffusion cell, the receptacle including a surface-active material wetted with an aqueous solution of an antioxidant configured to .

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 26, Rounbehler et al. fails to disclose a system further comprising a cartridge downstream of the receptacle, the cartridge configured to remove nitrogen dioxide from the air flow.
Claims 1, 10 and 12-16 are allowed.
	Regarding claim 1, Rounbehler et al. discloses a system comprising a regulator (210) (see figure 2 and paragraphs 0032-0042); and a receptacle, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant, configured to convert the gaseous nitrogen dioxide to nitric oxide (see paragraph 0005).
However, Rounbehler et al. fails to disclose or suggest a comprising: a pressure regulator configured to diffuse gaseous nitrogen dioxide into an air flow; and a receptacle fluidically coupled to the pressure regulator, the receptacle including a surface-active material coated with an aqueous solution of an antioxidant, configured to convert the gaseous nitrogen dioxide to nitric oxide.
Claims 10 and 12-16 depend on claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163.  The examiner can normally be reached on M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774